Citation Nr: 1633095	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

The Veteran and his wife testified at a hearing before the undersigned with respect to his underlying service-connected disabilities in February 2010.  A hearing transcript is of record.

In a May 2014 decision, the Board denied the Veteran's claims of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, and for a higher initial disability rating for degenerative arthritis of the left shoulder.  In that decision the Board found that the issue of entitlement to a TDIU had been raised by the record and added the claim for appellate consideration.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for further evidentiary development.  

The Board notes that in a February 2016 statement, the Veteran expressed uncertainty as to whether his claim for a higher initial disability rating for the left shoulder disability had been adjudicated.  As noted, however, that claim was denied in the Board's May 2014 decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Board remanded the Veteran's TDIU claim in order to obtain a VA opinion with respect to whether his service-connected disabilities, either alone or in combination, precluded him from securing or following substantially gainful employment.  While opinions were obtained with regard to his hearing disabilities alone and his left shoulder disability alone, an opinion was not obtained with respect to the combined effects of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Additionally, for any portion of the appeal period where the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4 16(a), the Board directed the AOJ to refer the appeal to VA's Director of C&P Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4 16(b).  The record does not reflect that such referral took place.  

Remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must ensure that the Veteran's claims file is referred to an appropriate VA examiner for a new TDIU opinion.  The examiner must review the claims file, including this REMAND, in conjunction with the report.

The VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (i.e., left shoulder degenerative arthritis, bilateral hearing loss, and tinnitus) in combination, preclude him from securing or following substantially gainful employment, taking into consideration his level of education, any special training, and previous work experience.

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the examination report will be deemed inadequate.  

2.  For any portion of the appeal period (since January 2008) when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4 16(a), the AOJ must refer the case to VA's Director of C&P Service for adjudication of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4 16(b).

3.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

